

116 S4595 IS: To temporarily extend the period of validity of J–1 visas issued to employees and contractors of the United States Agency for Global Media and its broadcasting networks.
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4595IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo temporarily extend the period of validity of J–1 visas issued to employees and contractors of the United States Agency for Global Media and its broadcasting networks.1.Automatic extension of J–1 visas for U.S. Agency for Global Media employees and contractors(a)In generalExcept as provided in subsection (b) and notwithstanding any other provision of law, any nonimmigrant visa issued to an alien described in section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) (commonly known as a J–1 visa) that expired during the 2-month period immediately preceding the date of the enactment of this Act, or is scheduled to expire during the 90-day period beginning on such date of enactment shall automatically be extended until the date that is 90 days after such date of enactment if the alien to whom such visa was issued has a valid contract or employment agreement with the United States Agency for Global Media or any of its broadcasting networks that, absent such visa expiration, would remain in effect during such extension period.(b)ExemptionNotwithstanding subsection (a), the Secretary of Homeland Security may deny the extension of a J–1 visa under such subsection, on a case-by-case basis, if the Secretary—(1)determines that the alien to whom such visa was issued would pose a risk to the national security of the United States if such visa were to be extended; and(2)provides a briefing to the Committee on Foreign Relations of the Senate, the Committee on the Judiciary of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on the Judiciary of the House of Representatives to explain the reasons for any such determination.(c)Congressional briefingNot later than 30 days after the date of the enactment of this Act, the Chief Executive Officer of the United States Agency for Global Media, accompanied by other appropriate senior leaders, shall provide a briefing to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that—(1)provides a case-by-case assessment of how the United States Agency for Global Media and its broadcasting networks have facilitated the employment of foreign journalists with J–1 visas, including future plans to retain such journalists;(2)describes any threats to national security that any of these journalists may pose; and(3)identifies any circumstances involving the misuse of hiring authority with respect to such journalists.